PER CURIAM:
Cleven Lewis Roberson appeals the district court’s order granting Defendant’s motion to dismiss Roberson’s civil complaint pursuant to Fed.R.Civ.P. 12(b)(6), for failure to state a claim. In his informal appellate brief, Roberson failed to challenge the district court’s reasons supporting the denial of relief. Accordingly, Roberson has waived appellate review of those issues. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.